Name: Directive 96/83/EC of the European Parliament and of the Council of 19 December 1996 amending Directive 94/35/EC on sweeteners for use in foodstuffs
 Type: Directive
 Subject Matter: food technology;  foodstuff;  health;  marketing;  consumption
 Date Published: 1997-02-19

 Avis juridique important|31996L0083Directive 96/83/EC of the European Parliament and of the Council of 19 December 1996 amending Directive 94/35/EC on sweeteners for use in foodstuffs Official Journal L 048 , 19/02/1997 P. 0016 - 0019DIRECTIVE 96/83/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 19 December 1996 amending Directive 94/35/EC on sweeteners for use in foodstuffsTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 100a thereof,Having regard to Council Directive 89/107/EEC of 21 December 1988 on the approximation of the laws of the Member States concerning food additives authorized for use in foodstuffs intended for human consumption (1), and in particular Article 3 (2) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the Economic and Social Committee (2),Acting in accordance with the procedure laid down in Article 189b of the Treaty (3),Whereas since the adoption of Directive 94/35/EC (4) there have been many technical developments in the field of sweeteners;Whereas the Directive should be adapted to take account of these developments;Whereas the Scientific Committee for Food set up by Commission Decision 95/273/EC (5) was consulted before the adoption of provisions liable to have an effect on public health,HAVE ADOPTED THIS DIRECTIVE:Article 1 Directive 94/35/EC is hereby amended as follows:1. the following paragraph shall be added to Article 1:'5. This Directive shall also apply to the corresponding foodstuffs intended for particular nutritional uses within the meaning of Directive 89/398/EEC.`;2. Article 2 shall be amended as follows:(a) paragraph 3 shall be replaced by the following:'3. Sweeteners may not be used in food for infants and young children as referred to in Directive 89/398/EEC, including food for infants and young children who are not in good health, unless otherwise laid down in specific provisions.`;(b) the following paragraph shall be added:'5. In the Annex "quantum satis" means that no maximum level is specified. However, sweeteners shall be used in accordance with good manufacturing practice, at a dose level not higher than is necessary to achieve the intended purpose and provided the consumer is not misled.`;3. the following Article shall be added:'Article 2aWithout prejudice to other Community provisions, the presence of a sweetener in a foodstuff is permissible:- in compound foodstuffs with no added sugar or energy-reduced, in compound dietary foodstuffs intended for a low-calorie diet and in compound foodstuffs with a long shelf-life, other than those mentioned in Article 2 (3), insofar as the sweetener is permitted in one of the ingredients of the compound foodstuff, or- if the foodstuff is intended to be used solely in the preparation of a compound foodstuff which conforms to this Directive.`;4. the category 'Vitamins and dietary preparations` in the Annex shall be renamed 'Food supplements/diet integrators based on vitamins and/or mineral elements, syrup-type or chewable`;5. the table in the Annex shall be supplemented by the table in the Annex to this Directive.Article 2 Member States shall, where necessary, amend their laws, regulations or administrative provisions in order to:- authorize trade in products conforming to this Directive, by 19 December 1997 at the latest;- prohibit trade in products not conforming to this Directive from 19 June 1998. However, products placed on the market or labelled before that date which do not comply with this Directive may be marketed until stocks are exhausted.They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods for making such reference shall be laid down by the Member States.Article 3 This Decision shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 19 December 1996.For the European ParliamentThe PresidentK. HÃ NSCHFor the CouncilThe PresidentS. BARRETT(1) OJ No L 40, 11. 2. 1989, p. 27. Directive as last amended by Directive 94/34/EC (OJ No L 237, 10. 9. 1994, p. 1).(2) OJ No C 174, 17. 6. 1996, p. 1.(3) Opinion of the European Parliament of 12 March 1996 (OJ No C 96, 1. 4. 1996, p. 24). Council Common Position of 25 June 1996 (OJ No C 315, 24. 10. 1996, p. 12) and Decision of the European Parliament of 23 October 1996 (OJ No C 347, 18. 11. 1996). Council Decision of 9 December 1996.(4) OJ No L 237, 10. 9. 1994, p. 3.(5) OJ No L 167, 18. 7. 1995, p. 22.ANNEX Note:1. For the substance E 952, cyclamic acid and its Na and Ca salts, maximum usable doses are expressed in free acid.2. For the substance E 954, saccharin and its Na, K and Ca salts, maximum usable doses are expressed in free imide.>TABLE>